


110 HRES 1454 IH: Expressing the strong support of the House

U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1454
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Mr. Gerlach (for
			 himself, Mr. Bartlett of Maryland,
			 Mr. McCotter,
			 Mr. Platts,
			 Mr. Tiberi,
			 Mrs. Biggert,
			 Mr. Shuster, and
			 Mr. Hinchey) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the strong support of the House
		  of Representatives for the North Atlantic Treaty Organization to enter into a
		  Membership Action Plan with Ukraine.
	
	
		Whereas the sustained commitment of the North Atlantic
			 Treaty Organization (NATO) to mutual defense has made possible the democratic
			 transformation of Central and Eastern Europe and Eurasia;
		Whereas NATO members can and should play a critical role
			 in addressing the security challenges of the post-Cold War era in creating the
			 stable environment needed for emerging democracies in Europe and
			 Eurasia;
		Whereas lasting stability and security in Europe and
			 Eurasia require the military, economic, and political integration of emerging
			 democracies into existing European structures;
		Whereas, in an era of threats from terrorism and the
			 proliferation of weapons of mass destruction, NATO is increasingly contributing
			 to security in the face of global security challenges for the protection and
			 interests of its member states;
		Whereas the Government of Ukraine has expressed a desire
			 to join the Euro-Atlantic community, and Ukraine is working closely with NATO
			 and its members to meet criteria for eventual NATO membership;
		Whereas, at the NATO–Ukraine Commission Foreign
			 Ministerial meeting in Vilnius in April 2005, NATO and Ukraine launched an
			 Intensified Dialogue on membership between the Alliance and Ukraine;
		Whereas the Riga Summit Declaration, issued by the heads
			 of state and government participating in the meeting of the North Atlantic
			 Council in November 2006, reaffirms that NATO’s door remains open to new
			 members and that NATO will continue to review the process for new membership,
			 stating We reaffirm that the Alliance will continue with . . . Ukraine
			 its Intensified Dialogues which cover the full range of political, military,
			 financial, and security issues relating to [Ukraine’s] aspirations to
			 membership, without prejudice to any eventual Alliance decision. We reaffirm
			 the importance of the NATO–Ukraine Distinctive Partnership, which has its 10th
			 anniversary next year and welcome the progress that has been made in the
			 framework of our Intensified Dialogue. We appreciate Ukraine’s substantial
			 contributions to our common security, including through participation in
			 NATO-led operations and efforts to promote regional cooperation. We encourage
			 Ukraine to continue to contribute to regional security. We are determined to
			 continue to assist, through practical cooperation, in the implementation of
			 far-reaching reform efforts, notably in the fields of national security,
			 defense, reform of the defense-industrial sector and fighting corruption . . .
			 We reaffirm that it is of great importance that all parties in the region
			 should engage constructively to promote regional peace and
			 stability.;
		Whereas, in January 2008, Ukraine forwarded to NATO
			 Secretary General Jaap de Hoop Scheffer a letter, signed by President Victor
			 Yushchenko, Prime Minister Yulia Tymoshenko, and Verkhovna Rada Speaker Arseny
			 Yatensyuk, requesting that NATO integrate Ukraine into the Membership Action
			 Plan;
		Whereas participation in a Membership Action Plan does not
			 guarantee future membership in the NATO Alliance;
		Whereas NATO membership requires significant national and
			 international commitments and sacrifices and is not possible without the
			 support of the populations of the NATO member States;
		Whereas at the Bucharest Summit in April 2008, Allied
			 leaders agree that Ukraine will become a NATO member in future and that its
			 application to join the Membership Action Plan, would be reviewed in December
			 2008;
		Whereass military forces of the Russian Federation have
			 advanced into and attacked the territory of the Republic of Georgia, grossly
			 exceeding any mandate of Russian peacekeepers in South Ossetia, and officials
			 of the Government of the Russian Federation have sought to oust the
			 democratically elected Government of the Republic of Georgia;
		Whereas Russian aggression in Georgia threatens the
			 territorial integrity and independence of nearby countries in the region such
			 as Ukraine; and
		Whereas the NATO admission of Ukraine will dissuade
			 further acts of military force by the Russian Federation thereby strengthening
			 the economic and territorial stability of the region: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the House of
			 Representatives—
				(A)reaffirms its
			 previous expressions of support for continued enlargement of the North Atlantic
			 Treaty Organization (NATO) to include qualified candidates; and
				(B)supports the
			 commitment to further enlargement of NATO to include democratic governments
			 that are able and willing to meet the responsibilities of membership;
				(2)the expansion of
			 NATO contributes to NATO’s continued effectiveness and relevance;
			(3)Ukraine is a
			 strong ally that has made important progress in the areas of defense,
			 democratic, and human rights reform;
			(4)a stronger,
			 deeper relationship between the Government of Ukraine and NATO will be mutually
			 beneficial to Ukraine and to NATO member States; and
			(5)the United States
			 should take the lead in supporting the awarding of a Membership Action Plan to
			 Ukraine as soon as possible.
			
